Citation Nr: 1203333	
Decision Date: 01/30/12    Archive Date: 02/07/12	

DOCKET NO.  07-07 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to August 1964.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the VARO in Seattle, Washington, that, in pertinent part, denied service connection for PTSD. In a decision dated in October 2010, in pertinent part, the Board denied entitlement to service connection for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court issued an Order granting a Joint Motion for Remand (JMR) for further development.  

The appeal is, therefore, REMANDED to the RO for further development.  VA will notify the Veteran should further action be required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.

A review of the record reveals the Board has already attempted to verify the Veteran's claimed stressful incidents while in service.  However, one incident that has not been looked into is one in which the Veteran claims to have witnessed a fellow parachute jumper fall to his death sometime in 1964.  The Veteran reported to a VA physician in December 2009 that the incident occurred in July 1964 when he was assigned to the 101st Airborne Division at Fort Campbell, Kentucky, not while he was assigned to the 504th Infantry Regiment.  An attempt should be made to locate any records that might help corroborate the Veteran's report of the incident in July 1964.  



Accordingly, the case is REMANDED for the following:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  The Veteran should be contacted and asked to provide as much information as possible with regard to the incident in which he witnessed a fellow parachute jumper fall to his death in July 1964 while assigned to the 101st Airborne Division.  The Veteran should provide statements from any service comrades or other individuals who might have knowledge of his having referred to the incident to them.  

4.  VA should contact the U.S. Joint Services and Records Research Center, Kingman Building, Room 2C08, 7701 Telegraph Road, Alexandria, VA, 22315, and request any information with regard to the activities of the 101st Airborne Division at Fort Campbell, Kentucky, in July 1964, specifically any deaths due to parachute jumping.  Any available records with regard to the activities of this unit, to include command and chronology and morning reports, should be obtained and associated with the claims folder.  If the search of available records results in negative results, the RO should notify the Veteran and his representative and afford them an opportunity for response.  

5.  After all appropriate development has been accomplished to the extent possible, the RO should then review the record, including any newly acquired evidence, and readjudicate the issue on appeal.  The readjudication should include consideration of all evidence of record and the application of all appropriate legal theories.  

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



